                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ADAM ISAIAH HUDSON,                       :
               Plaintiff,                 :
                                          :
            v.                             :                  No. 2:18-cv-02653
                                          :
ANDREW M. SAUL, 1 COMMISSIONER            :
OF SOCIAL SECURITY ADMINISTRATION,        :
                  Defendant.              :
__________________________________________

                                            ORDER

         AND NOW, this 18th day of October, 2019, upon consideration 2 of Plaintiff’s

Complaint, ECF No. 2; Defendant’s Answer, ECF No. 6; the Administrative Record, ECF No. 7;

Plaintiff’s Brief and Statement of Issues in Support of Request for Review, ECF No. 10;

Defendant’s Response to Request for Review, ECF No. 11; Plaintiff’s Reply, ECF No. 14; and



1
         On June 4, 2019, Andrew M. Saul became the Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
shall be substituted as the defendant in this case.
2
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the
United States Court of Appeals for the Third Circuit has held that it is better practice to afford
some level of review to dispositive legal issues raised by the report. See Henderson v. Carlson,
812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are
filed, the district court need only review the record for plain error or manifest injustice.” Harper
v. Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See
also Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016)
(holding that even when objections are filed, district courts “are not required to make any
separate findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo
under 28 U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(explaining that in the absence of a timely objection, the court should review the magistrate
judge’s report and recommendation for clear error). “A ‘plain’ error is one that is ‘clear’ or
‘obvious.’” Gov’t of the V.I. v. Lewis, 620 F.3d 359, 364 (3d Cir. 2010). The district court may
accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. § 636(b)(1)(C).
                                                    1
                                                 101619
the Report and Recommendation of United States Magistrate Judge Thomas J. Rueter, ECF No.

16, IT IS ORDERED THAT:

        1.    The Report and Recommendation, ECF No. 16, is APPROVED and

ADOPTED. 3

        2.    Plaintiff’s Request for Review, ECF No. 10, is GRANTED, and the decision of

the Commissioner of the Social Security Administration is REVERSED to the extent that the

matter is REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for

further proceedings consistent with the Report and Recommendation.

        3.    Andrew M. Saul is SUBSTITUTED for Nancy A. Berryhill as the defendant in

this case.

        4.    This case is CLOSED.



                                                    BY THE COURT:




                                                    /s/ Joseph F. Leeson, Jr._____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




3
       The Court does not find any plain error in the Magistrate Judge’s proposed factual
findings or legal conclusions.
                                                2
                                            101619
